UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS EL
PASO DIVISION

SANDRA JULISSA SANTOS MEJIA,
IZABETTY ISAAC DONATIEN, ABIGAIL
ARGUETA GUTIERREZ, MARIBEL LOPEZ
VELAZQUEZ, MARIELA MESA LAVERDE,
and ROSA ESTELA TEMU GONZALEZ,

Petitioners-Plaintiffs,
Vv. EP-20-CV-00108-FM
JOSE A. RENTERIA, Officer in Charge,
El Paso Processing Center, COREY PRICE,
Field Office Director, El Paso Field Office,
U.S. Immigration and Customs Enforcement;
_MATTHEW T. ALBENCE, Acting Director,
“U.S. Immigration and Customs Enforcement,
and CHAD WOLF, Acting Secretary,
U.S. Department of Homeland Security,

Respondents-Defendants.
ORDER OF DISMISSAL

Before the Court is Petitioners, Sandra Julissa Santos Mejia, Izabetty Isaac Donatien,
Abigail Argueta Gutierrez, Maribel Lopez Velazquez, Mariela Mesa La Verde and Rosa Estela
Temu Gonzalez, and Respondents (hereinafter referred to as “the Parties”) “Joint Stipulation of
Dismissal (“Joint Stipulation”). Therein, the Parties stipulate that Petitioners’ claims against
Respondents are dismissed with Prejudice, and all parties shall pay their own costs and fees.

The Parties request that the Court retain jurisdiction for the purposes of enforcing the

Stipulation for Compromise Agreement between and among the parties.
After due consideration and in accordance with Rule 41(a) of the Federal Rules of Civil

Procedure, the Court ORDERS:

All claims presented by Plaintiffs’ Complaint are dismissed with prejudice.

All pending motions, if any, are denied as moot and the clerk shall CLOSE this case.
The Court shall retain supplemental and/or ancillary jurisdiction for the purposes of
enforcing the settlement agreement between and among the parties, as this settlement
agreement will affect the disposition of the underlying suit and enforcement of this
settlement agreement will enable the Court to function effectively, manage its

proceedings, vindicate its authority, and effectuate its decrees.

SIGNED and ENTERED this 29" day of April, 2020.

Cuyt L (—

PRANK MONTALVO
UNITED STATES DISTRICT JUDGE
